455 F.2d 1382
UNITED STATES of America, Plaintiff-Appellee,v.Phillip Duane BREDY and Benedict Daniel Enoch, Jr.,Defendants-Appellants.
No. 71-3562 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 29, 1972.Rehearing and Rehearing En Banc Denied May 3, 1972.

Appeal from the United States District Court for the Northern District of Texas.
Vincent W. Perini, Dallas, Tex.  (Court-appointed), for Phillip Duane Bredy.
Philip I. Palmer, Jr., Dallas, Tex.  (Court-appointed), for Benedict Daniel Enoch.
Eldon B. Mahon, U. S. Atty., Charles D. Cabaniss, Asst. U. S. Atty., Fort Worth, Tex., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing filed on behalf of Benedict D. Enoch, Jr. is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5 Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 1970, 431 F.2d 409, Part I


1
 Bredy was found guilty of the robbery of the East Dallas Bank by the use of a firearm in violation of 18 U.S.C.A. Sec. 2113(a), (d) (2).  Enoch was found guilty of aiding and abetting.  We have considered the following errors asserted by one or the other or both of the defendants and find each of them to be without merit: (1) insufficiency of the evidence to support the conviction and the refusal to grant an instructed verdict of not guilty; (2) the giving of an Allen charge; (3) the Court's instruction on aiding and abetting; (4) the reading of instructions by the Court as requested by the jury; (5) the refusal of the Court to charge on lesser included offenses; and (6) the Court's instruction of the meaning of jeopardy


2
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir. 1970)